Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2022

                                      No. 04-21-00449-CV

                                    Paula MANZANARES,
                                           Appellant

                                                v.

                                       Perry ALVAREZ,
                                            Appellee

                          From the County Court, Frio County, Texas
                                    Trial Court No. 9704
                          Honorable Arnulfo C. Luna, Judge Presiding


                                         ORDER

        The trial court signed the judgment for plaintiff evicting defendant on September 15,
2021. Appellant’s notice of appeal was due to be filed on October 15, 2021. See TEX. R. APP. P.
26.1(b). Appellant’s notice of appeal was filed on October 18, 2021. A motion for extension of
time to file the notice of appeal was due on October 30, 2021. See TEX. R. APP. P. 26.3. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3,
appellant did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than January 18, 2022, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court